Exhibit 10.3

EXECUTION VERSION

 

 

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST

as Issuer

and

DEUTSCHE BANK NATIONAL TRUST COMPANY

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

and

HLSS HOLDINGS, LLC,

as Administrator and as Servicer (on and after the MSR Transfer Date)

and

OCWEN LOAN SERVICING, LLC,

as a Subservicer and as Servicer (prior to the MSR Transfer Date)

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

SERIES 2014-T2

INDENTURE SUPPLEMENT

Dated as of January 17, 2014

to

SIXTH AMENDED AND RESTATED INDENTURE

Dated as of January 17, 2014

 

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST

ADVANCE RECEIVABLES BACKED NOTES,

SERIES 2014-T2

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   SECTION 1.   CREATION OF SERIES 2014-T2 NOTES      1   
SECTION 2.   DEFINED TERMS      2    SECTION 3.   FORMS OF SERIES 2014-T2 NOTES
     13    SECTION 4.   COLLATERAL VALUE EXCLUSIONS      13    SECTION 5.  
GENERAL RESERVE ACCOUNT      15    SECTION 6.   PAYMENTS; NOTE BALANCE
INCREASES; EARLY MATURITY      15    SECTION 7.   OPTIONAL REDEMPTION AND
REFINANCING      16    SECTION 8.   [RESERVED]      17    SECTION 9.   SERIES
REPORTS      17    SECTION 10.   CONDITIONS PRECEDENT SATISFIED      19   
SECTION 11.   REPRESENTATIONS AND WARRANTIES      19    SECTION 12.   AMENDMENTS
     19    SECTION 13.   COUNTERPARTS      20    SECTION 14.   ENTIRE AGREEMENT
     20    SECTION 15.   LIMITED RECOURSE      20    SECTION 16.   OWNER TRUSTEE
LIMITATION OF LIABILITY      21   

 

- i -



--------------------------------------------------------------------------------

THIS SERIES 2014-T2 INDENTURE SUPPLEMENT (this “Indenture Supplement”), dated as
of January 17, 2014, is made by and among HLSS SERVICER ADVANCE RECEIVABLES
TRUST, a statutory trust organized under the laws of the State of Delaware (the
“Issuer”), DEUTSCHE BANK NATIONAL TRUST COMPANY, a national banking association,
as trustee (the “Indenture Trustee”), as calculation agent (the “Calculation
Agent”), as paying agent (the “Paying Agent”) and as securities intermediary
(the “Securities Intermediary”), HLSS HOLDINGS, LLC, a Delaware limited
liability company (“HLSS”), as Administrator on behalf of the Issuer, as owner
of the economics associated with the servicing under the Designated Servicing
Agreements, and as Servicer under the Designated Servicing Agreements from and
after the related MSR Transfer Date (as defined below), OCWEN LOAN SERVICING,
LLC (“OLS”), as a Subservicer, and as Servicer under the Designated Servicing
Agreements prior to the related MSR Transfer Date, and BARCLAYS BANK PLC
(“Barclays”), as administrative agent (the “Administrative Agent”). This
Indenture Supplement relates to and is executed pursuant to that certain Sixth
Amended and Restated Indenture (as amended, supplemented, restated or otherwise
modified from time to time and as further supplemented hereby, the “Base
Indenture”) dated as of January 17, 2014, among the Issuer, the Servicer, the
Administrator, the Indenture Trustee, the Calculation Agent, the Paying Agent,
the Securities Intermediary, Barclays, Credit Suisse AG, New York Branch
(“Credit Suisse”) and Wells Fargo Securities, LLC (“Wells Fargo”), all the
provisions of which are incorporated herein as modified hereby and shall be a
part of this Indenture Supplement as if set forth herein in full (the Base
Indenture as so supplemented by this Indenture Supplement being referred to as
the “Indenture”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings given them in the Base Indenture.

PRELIMINARY STATEMENT

The Issuer has duly authorized the issuance of a Series of Notes, the Series
2014-T2 Notes (the “Series 2014-T2 Notes”). The parties are entering this
Indenture Supplement to document the terms of the issuance of the Series 2014-T2
Notes, in accordance with the Indenture, which provides for the issuance of
Notes in multiple series from time to time. The Series 2014-T2 Notes are issued
in four (4) Classes of Term Notes (Class A-T2, Class B-T2, Class C-T2 and Class
D-T2, with the Initial Note Balances, Stated Maturity Dates, Revolving Period,
Note Interest Rates, Expected Repayment Dates and other terms as specified in
this Indenture Supplement, to be known as the Advance Receivables Backed Notes,
Series 2014-T2, secured by the Trust Estate Granted to the Indenture Trustee
pursuant to the Base Indenture. The Indenture Trustee shall hold the Trust
Estate as collateral security for the benefit of the Holders of the Series
2014-T2 Notes and all other Series of Notes issued under the Indenture as
described therein. In the event that any term or provision contained herein
shall conflict with or be inconsistent with any term or provision contained in
the Base Indenture, the terms and provisions of this Indenture Supplement shall
govern to the extent of such conflict.

Section 1. Creation of Series 2014-T2 Notes.

There are hereby created, effective as of the Issuance Date, the Series 2014-T2
Notes, to be issued pursuant to the Base Indenture and this Indenture
Supplement, to be known as “HLSS Servicer Advance Receivables Trust Advance
Receivables Backed Notes, Series 2014-T2



--------------------------------------------------------------------------------

Notes.” The Series 2014-T2 Notes shall not be subordinated to any other Series
of Notes. The Series 2014-T2 Notes are issued in four (4) Classes of Term Notes.
The proceeds from the sale of the Series 2014-T2 Notes shall be used to reduce
the outstanding amount drawn on the Series 2012-VF1 Variable Funding Notes, the
Series 2012-VF2 Variable Funding Notes and the Series 2012-VF3 Variable Funding
Notes by amounts mutually acceptable to Barclays, Wells Fargo and Credit Suisse.

Section 2. Defined Terms.

With respect to the Series 2014-T2 Notes and in addition to or in replacement
for the definitions set forth in Section 1.1 of the Base Indenture, the
following definitions shall be assigned to the defined terms set forth below:

“Administrative Agent” means, for so long as the Series 2014-T2 Notes have not
been paid in full: (i) with respect to the provisions of this Indenture
Supplement, Barclays or an Affiliate or successor thereto; and (ii) with respect
to the provisions of the Base Indenture, and notwithstanding the terms and
provisions of any other Indenture Supplement, together, Barclays, Wells Fargo
and Credit Suisse and such other parties as set forth in any other Indenture
Supplement, or a respective Affiliate or any respective successor thereto. For
the avoidance of doubt, reference to “it” or “its” with respect to the
Administrative Agent in the Base Indenture shall mean “them” and “their,” and
reference to the singular therein in relation to the Administrative Agent shall
be construed as if plural.

“Advance Rates”: means, for any date of determination with respect to each
Receivable related to any Class of Series 2014-T2 Notes, the percentage amount
based on the Advance Type of such Receivable, as set forth below; provided, that
in the event the Servicer’s (prior to any MSR Transfer Date) or the related
Subservicer’s (on and after any MSR Transfer Date) sub-prime servicer rating by
S&P is reduced below “Average,” the Advance Rates applicable to the Receivables
related to such Class of Notes shall be equal to the Advance Rates prior to such
ratings reduction minus 5.00%; and provided, further, that the Advance Rate for
any Receivable related to any Class of Notes shall be zero if such Receivable is
not a Facility Eligible Receivable.

 

Advance Type

   Class A-T2
Term Notes     Class B-T2
Term Notes    

Class C-T2

Term Notes

   

Class D-T2

Term Notes

 

Servicing Fee Advances in Judicial States

     62.75 %      76.25 %      82.50 %      88.50 % 

Servicing Fee Advances in Non-Judicial States

     91.50 %      93.25 %      94.25 %      95.25 % 

P&I Advances (other than Servicing Fee Advances) in Judicial States

     88.00 %      91.50 %      93.00 %      94.75 % 

P&I Advances (other than Servicing Fee Advances) in Non-Judicial States

     91.75 %      93.75 %      94.75 %      95.75 % 

Escrow Advances in Judicial States

     80.25 %      86.75 %      89.75 %      92.50 % 

Escrow Advances in Non-Judicial States

     91.00 %      93.00 %      94.00 %      95.00 % 

Corporate Advances in Judicial States

     82.25 %      87.75 %      90.25 %      92.50 % 

Corporate Advances in Non-Judicial States

     84.75 %      89.25 %      91.50 %      93.75 % 

Loan-Level P&I Advances (other than Servicing Fee Advances) in Judicial States

     88.00 %      91.50 %      93.00 %      94.25 % 

Loan-Level P&I Advances (other than Servicing Fee Advances) in Non-Judicial
States

     87.75 %      91.50 %      93.25 %      94.75 % 

Loan-Level Escrow Advances in Judicial States

     73.00 %      81.50 %      86.75 %      91.00 % 

Loan-Level Escrow Advances in Non-Judicial States

     88.75 %      91.50 %      93.00 %      94.25 % 

Loan Level Corporate Advances in Judicial States

     74.25 %      83.50 %      87.75 %      91.25 % 

Loan-Level Corporate Advances in Non-Judicial States

     82.25 %      88.00 %      90.75 %      93.25 % 

 

2



--------------------------------------------------------------------------------

“Advance Ratio” means, as of any date of determination with respect to any
Designated Servicing Agreement, the ratio (expressed as a percentage),
calculated as of the last day of the calendar month immediately preceding the
calendar month in which such date occurs, of (i) the related PSA Stressed
Non-Recoverable Advance Amount (other than any Mortgage Loans that generate
Receivables that are Loan-Level Receivables, any Mortgage Loans that are
attributable to Small Threshold Servicing Agreements or any Mortgage Loans that
are attributable to Low Threshold Servicing Agreements) on such date over
(ii) the aggregate monthly scheduled principal and interest payments for the
calendar month immediately preceding the calendar month in which such date
occurs with respect to all non-delinquent Mortgage Loans serviced under such
Designated Servicing Agreement.

“Applicable Rating” means the rating assigned to each Class of the Series
2014-T2 Notes by S&P, as the Note Rating Agency, upon the issuance of such Class
as set forth below:

 

  (i) Class A-T2 Term Notes: AAA(sf);

 

  (ii) Class B-T2 Term Notes: AA(sf);

 

  (iii) Class C-T2 Term Notes: A(sf); and

 

  (iv) Class D-T2 Term Notes: BBB(sf).

“Base Indenture” has the meaning assigned to such term in the Preamble.

“Class A-T2 Term Notes” means, the Term Notes, Class A-T2, issued hereunder by
the Issuer having an Initial Note Balance of $181,300,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

“Class B-T2 Term Notes” means, the Term Notes, Class B-T2, issued hereunder by
the Issuer having an Initial Note Balance of $9,700,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

“Class C-T2 Term Notes” means, the Term Notes, Class C-T2, issued hereunder by
the Issuer having an Initial Note Balance of $4,500,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

“Class D-T2 Term Notes” means, the Term Notes, Class D-T2, issued hereunder by
the Issuer having an Initial Note Balance of $4,500,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

 

3



--------------------------------------------------------------------------------

“Corporate Trust Office” means with respect to the Series 2014-T2 Notes, the
office of the Indenture Trustee at which at any particular time its corporate
trust business will be administered, which office at the date hereof is located
at 1761 East St. Andrew Place, Santa Ana, California 92705, Attention: Trust
Administration–OC14S2.

“CRD” means the Capital Requirements Directive, as amended by Article 122a
(effective as of January 1, 2011) and as the same may be further amended,
restated or otherwise modified.

“ERD Fee Rate” means with respect to each Class of Series 2014-T1 Notes,
1.00% per annum.

“Expected Repayment Date” means:

 

  (i) for the Class A-T2 Term Notes, January 17, 2017;

 

  (ii) for the Class B-T2 Term Notes, January 17, 2017;

 

  (iii) for the Class C-T2 Term Notes, January 17, 2017; and

 

  (iv) for the Class D-T2 Term Notes, January 17, 2017.

“Expense Rate” means, as of any date of determination, with respect to the
Series 2014-T2 Notes, the percentage equivalent of a fraction, (i) the numerator
of which equals the sum of (1) the product of the related Series Allocation
Percentage for the Interim Payment Date or Payment Date immediately preceding
such date multiplied by the aggregate amount of Fees due and payable by the
Issuer on the next succeeding Payment Date plus (2) the product of the related
Series Allocation Percentage for the Interim Payment Date or Payment Date
immediately preceding such date multiplied by any expenses payable or
reimbursable by the Issuer on the next succeeding Payment Date, up to the
applicable Expense Limit, if any, prior to payments to the Holders of the Series
2014-T2 Notes, pursuant to the terms and provisions of this Indenture
Supplement, the Base Indenture or any other Transaction Document that have been
invoiced to the Indenture Trustee and the Administrator, plus (3) the aggregate
amount of related Series Fees payable by the Issuer on the next succeeding
Payment Date and (ii) the denominator of which equals the sum of the outstanding
Note Balances of all Series 2014-T2 Notes at the close of business on such date;
provided, that, with respect to the first calculation of “Expense Rate”
following the Issuance Date, such calculation shall include a “Series Allocation
Percentage” as determined by the Administrator and the Administrative Agent.

“Facility Eligible Receivable” means, with respect to the Series 2014-T2 Notes,
a Receivable:

(i) which constitutes a “general intangible,” “account” or “payment intangible”
within the meaning of Section 9-102(a)(42), Section 9-102(a)(2) and
Section 9-102(a)(61), respectively (or the corresponding provisions in effect in
a particular jurisdiction) of the UCC as in effect in all applicable
jurisdictions;

(ii) which is denominated and payable in United States dollars;

 

4



--------------------------------------------------------------------------------

(iii) which arises under and pursuant to the terms of a Designated Servicing
Agreement and, at the time the related Advance was made, (A) was determined by
the Servicer or Subservicer, as applicable, in good faith to (1) be ultimately
recoverable from the proceeds of the related Mortgage Loan, related liquidation
proceeds or otherwise from the proceeds of or collections on the related
Mortgage Loan and (2) comply with all requirements for reimbursement thereunder,
and (B) was authorized pursuant to the terms of the related Designated Servicing
Agreement;

(iv) which arises under a Facility Eligible Servicing Agreement;

(v) which is not subject to any Adverse Claim and in which all right, title and
interest in and to such Receivable (including good and marketable title) have
been validly sold and/or contributed by the Receivables Seller to the Depositor,
and validly sold and/or contributed by the Depositor to the Issuer and, prior to
the MSR Transfer Date, sold by the Servicer to the Receivables Seller;

(vi) with respect to which no representation or warranty made by the Receivables
Seller or the Servicer in the Receivables Sale Agreement has been breached,
which breach has continued uncured past the time at which the Servicer or the
Receivables Seller was required to pay the Indemnity Payment with respect
thereto pursuant to the Receivables Sale Agreement;

(vii) with respect to which, as of the date such Receivable was acquired by the
Issuer, none of the Receivables Seller, the Servicer, the Subservicer or the
Depositor had (A) taken any action that would impair the right, title and
interest of the Indenture Trustee therein, or (B) failed to take any action that
was necessary to avoid impairing the Indenture Trustee’s right, title or
interest therein;

(viii) the Advance (other than a Servicing Fee Advance) related to which either
(A) has been fully funded by the Servicer using its own funds and/or Amounts
Held for Future Distribution (to the extent permitted under the related
Designated Servicing Agreement) and/or Collections (as appropriate) in excess of
the related Required Expense Reserve, and/or amounts drawn on Variable Funding
Notes or out of funds in the Collection and Funding Account or Available Funds
as provided herein, or (B) in the case of P&I Advances, will be funded on the
related Funding Date and all amounts necessary to fund the related Advance are
on deposit in an account under the exclusive control and direction of the
Indenture Trustee pending remittance to the appropriate MBS Trustees;

(ix) which relates to a Mortgage Loan that is secured by a first lien on the
underlying mortgaged property;

(x) which does not relate to a Mortgage Loan the terms of which have been
modified after the creation of such Receivable (for purposes of this clause, a
Mortgage Loan has been modified only after the modification continues effective
following any trial period);

 

5



--------------------------------------------------------------------------------

(xi) which, if a Servicing Fee Advance Receivable, the provisions of the related
Designated Servicing Agreement identified on the Servicing Fee Advance
Designated Servicing Agreement Schedule require that any unpaid and accrued
servicing fees owed to the Servicer be repaid on or prior to the date of any
redemption in full under the applicable Servicing Fee Advance Designated
Servicing Agreement; and

(xii) if a Servicing Fee Advance Receivable, which relates to a Designated
Servicing Agreement identified on the Servicing Fee Advance Designated Servicing
Agreement Schedule.

“Facility Eligible Servicing Agreement” means, with respect to the Series
2014-T2 Notes, any Designated Servicing Agreement which, as of any date of
determination, meets the following criteria:

(i) either OLS or an OFC-Owned Servicer (in either case, prior to the MSR
Transfer Date) and HLSS (from and after the MSR Transfer Date) is the servicer
under such Servicing Agreement and a Responsible Officer of the Servicer has
received neither (A) any notice, or otherwise obtained actual knowledge, of the
occurrence of any Unmatured Default or Servicer Termination Event by or with
respect to the Servicer under such Servicing Agreement except (i) to the extent
that, in the case of an Unmatured Default, such Unmatured Default has been cured
prior to its becoming a Servicer Termination Event, and (ii) any Unmatured
Default or Servicer Termination Event caused solely by the failure of a
Collateral Performance Test or a Servicer Ratings Downgrade for which the
Servicer shall not have received a written notice of pending termination, nor
(B) notice of a judgment for monetary loss against the Servicer by a party to
such Servicing Agreement or by a related securityholder, whose claim is for an
aggregate amount greater than 5% of the aggregate Receivable Balance of the
Receivables created pursuant to such Servicing Agreement;

(ii) all Receivables arising under such Designated Servicing Agreement are free
and clear of any Adverse Claim in favor of any Person and the related MBS
Trustee or other owner and any related monoline insurer or other credit
enhancement provider shall have been delivered a notice in the form of Exhibit C
to the Base Indenture signed by the Servicer;

(iii) such Designated Servicing Agreement provides that all Advances (not
including Servicing Fee Advances) as to a Mortgage Loan are reimbursed on a
“first-in, first out” or “FIFO” basis, such that the Advances of a particular
type that were disbursed first in time will be reimbursed prior to Advances of
the same type with respect to that Mortgage Loan that were disbursed later in
time;

(iv) such Designated Servicing Agreement is in full force and effect;

(v) an Eligible Subservicing Agreement is in full force and effect for all
mortgage loans serviced by the Servicer under such Designated Servicing
Agreement, and the related Subservicer (or OLS or any OFC-Owned Servicer as
Servicer prior to the MSR Transfer Date) is an Eligible Subservicer and is in
compliance with such

 

6



--------------------------------------------------------------------------------

Subservicing Agreement and, from and after the MSR Transfer Date, OLS, any other
OFC-Owned Servicer or another servicer acceptable to the Administrative Agent,
shall be serving as “hot back-up servicer” for HLSS under an agreement approved
by the Administrative Agent;

(vi) such Designated Servicing Agreement includes an express provision for the
assignment by the Servicer of its rights to be reimbursed for Advances (except
in the case of Servicing Fee Advances); and, with respect to any Servicing Fee
Advance Receivable, the related Servicing Fee Advance Designated Servicing
Agreement does not prohibit the sale and/or contribution to the Issuer of,
specifically, the rights to reimbursement for the Servicing Fee Advances under
the related MBS Trust (as determined, regardless of the terms contained in such
Servicing Fee Advance Designated Servicing Agreement, in the sole and absolute
discretion of the Administrative Agent);

(vii) such Designated Servicing Agreement arises under and is governed by the
laws of the United States or a state within the United States; and

(viii) the Servicer has not voluntarily elected to change the reimbursement
mechanics of Advances under such Designated Servicing Agreement from a
pool-level reimbursement mechanic to a loan-level reimbursement mechanic or from
a loan-level reimbursement mechanic to a pool-level reimbursement mechanic
without consent of each Administrative Agent; and

(ix) if such Designated Servicing Agreement is a subservicing agreement, the
subservicing agreement and the related servicing or master servicing agreement
provide that: (1) Servicer, as subservicer, under such agreement, is required to
make all Advances on Mortgage Loans subserviced by a Servicer; (2) Servicer, as
subservicer under such agreement, is entitled to reimbursement from all
permitted sources under the Designated Servicing Agreement; (3) the related
primary or master servicer agrees to remit to the Servicer, as subservicer,
within two (2) Business Days of receipt thereof, any collections and
reimbursements of P&I Advances, Corporate Advances and Escrow Advances it
receives, without set-off; and (4) the related primary or master servicer agrees
to reasonably cooperate with the Servicer, as subservicer, to obtain
reimbursement of P&I Advances, Corporate Advances and Escrow Advances including,
if either of such primary or master servicer or the Servicer, as subservicer, is
terminated, by seeking immediate reimbursement therefor from the successor
servicer or, failing that, on a first in-first out basis.

“General Collections Backstop” means, with respect to any Designated Servicing
Agreement, provisions such that, if the Servicer determines that an Advance will
not be recoverable out of late collections of the amounts advanced or out of
insurance proceeds or liquidation proceeds from the Mortgage Loan with respect
to which the Advance was made, the Servicer has the right to reimburse itself
for such Advance out of any funds (other than prepayment charges) in the related
MBS Trust Collection Account or out of general collections received by the
Servicer with respect to any Mortgage Loans serviced under the same Designated
Servicing Agreement, prior to any payment to any holders of any notes,
certificates or other securities backed by the related mortgage loan pool, which
securities included a “AAA” or

 

7



--------------------------------------------------------------------------------

equivalent rated class at the time of execution of the Designated Servicing
Agreement, and prior to payment of any party subrogated to the rights of the
holders of such securities (such as a reimbursement right of a credit enhancer)
or any hedge or derivative termination fees, or to the related MBS Trust or any
related trustee, custodian or credit enhancer.

“General Reserve Required Amount” means with respect to any Payment Date or
Interim Payment Date, as the case may be, for the Series 2014-T2 Notes, an
amount equal to on any Payment Date or Interim Payment Date four (4) month’s
interest calculated at the Note Interest Rate on the Note Balance of each Class
of Series 2014-T2 Notes as of such Payment Date or Interim Payment Date, as the
case may be.

“Initial Note Balance” means, for any Note or for any Class of Notes, the Note
Balance of such Note upon issuance, as follows:

 

  (i) Class A-T2 Term Notes: $181,300,000;

 

  (ii) Class B-T2 Term Notes: $9,700,000;

 

  (iii) Class C-T2 Term Notes: $4,500,000; and

 

  (iv) Class D-T2 Term Notes: $4,500,000.

“Interest Accrual Period” means, for the Series 2014-T2 Notes with respect to
any Payment Date, the period beginning on the immediately preceding Payment Date
(or, in the case of the first Payment Date with respect to any Class, the
related Issuance Date) and ending on the day immediately preceding the current
Payment Date. The Interest Payment Amount for the Series 2014-T2 Notes on any
Payment Date shall be determined based on an assumed 30 day Interest Accrual
Period, other than with respect to the first Payment Date which will be 29 days.

“Interest Day Count Convention” means 30 days divided by 360 other than with
respect to the initial Payment Date which is 29 days divided by 360.

“Issuance Date” means January 17, 2014.

“Loan-Level Advance Receivable” means a Receivable (other than a Servicing Fee
Advance Receivable) relating to a Designated Servicing Agreement identified on
the Designated Servicing Agreement Schedule the provisions of which do not
contain a General Collections Backstop with respect to the related Advances.

“Loan-Level Receivable” means a Loan-Level Advance Receivable or Loan-Level
Servicing Fee Advance Receivable.

“Loan-Level Servicing Fee Advance Receivable” means a Servicing Fee Advance
Receivable relating to a Servicing Fee Advance Designated Servicing Agreement
identified on the Servicing Fee Advance Designated Servicing Agreement Schedule
the provisions of which do not contain a General Collections Backstop with
respect to the related Servicing Fee Advances.

 

8



--------------------------------------------------------------------------------

“Low Threshold Servicing Agreement” means a Designated Servicing Agreement
(i) for which the underlying Mortgage Loans have an unpaid principal balance
greater than or equal to $1,000,000 but less than $10,000,000, or (ii) that
contains at least 15 but fewer than 50 Mortgage Loans, as of the end of the most
recently concluded calendar month.

“Market Value Ratio” means, as of any date of determination with respect to a
Designated Servicing Agreement, the ratio (expressed as a percentage) of (i) the
lesser of (A) the Funded Advance Receivable Balance for such Designated
Servicing Agreement on such date and (B) the aggregate of all Facility Eligible
Receivables under such Designated Servicing Agreement on such date over (ii) the
aggregate Net Property Value of the Mortgaged Properties and REO Properties for
Mortgage Loans that are serviced under such Designated Servicing Agreement on
such date.

“Middle Threshold Servicing Agreement” means a Designated Servicing Agreement
(i) for which the underlying Mortgage Loans have an unpaid principal balance
greater than or equal to $10,000,000 but less than $25,000,000, or (ii) that
contains at least 50 but fewer than 125 Mortgage Loans, as of the end of the
most recently concluded calendar month.

“Monthly Reimbursement Rate” means, as of any date of determination, the
arithmetic average of the fractions (expressed as percentages), determined for
each of the three (3) most recently concluded calendar months, obtained by
dividing (i) the aggregate Advance Reimbursement Amounts collected by the
Servicer and deposited into the Trust Accounts during such month by (ii) the
aggregate Receivable Balances funded by the Servicer using its own funds or
facility funds as of the close of business on the last day of the Monthly
Advance Collection Period.

“Mortgage Loan-Level Market Value Ratio” means, as of any date of determination
with respect to a Mortgage Loan or REO Property that is secured by a first lien
on the related Mortgaged Property, the ratio (expressed as a percentage) of
(x) the aggregate Receivable Balance of all Receivables outstanding with respect
to such Mortgage Loan or REO Property on such date over (y) the Net Property
Value of such Mortgaged Property or REO Property on such date.

“MSRs” means mortgage servicing rights and rights to mortgage servicing rights,
as applicable.

“Net Proceeds Coverage Percentage” means, for any Payment Date, the percentage
equivalent of a fraction, (i) the numerator of which equals the amount of
Collections on Receivables deposited into the Collection and Funding Account
during the related Monthly Advance Collection Period, and (ii) the denominator
of which equals the aggregate average outstanding Note Balances of all
Outstanding Notes during such Monthly Advance Collection Period.

“Net Property Value” means, with respect to any Mortgaged Property, (A) with
respect to a Mortgage Loan with respect to which no payment is Delinquent
(including any Mortgage Loan subject to a forbearance plan which is not
Delinquent in accordance with such forbearance plan), the market value of such
Mortgaged Property as established by OLS’s independent property

 

9



--------------------------------------------------------------------------------

valuation methodology (as established by the lesser of any appraisal, broker’s
price opinion or OLS’s automated valuation model with respect to such Mortgaged
Property) or (B) with respect to a Delinquent Mortgage Loan, the product of
(a) the market value of such Mortgaged Property as established by OLS’s
independent property valuation methodology (as established by the lesser of any
appraisal, broker’s price opinion or OLS’s automated valuation model with
respect to such Mortgaged Property), multiplied by (b) OLS’s established market
and property discount value rate, minus (c) OLS’s brokerage fee and closing
costs with respect to such Mortgaged Property, plus (d) any projected mortgage
insurance claim proceeds.

“No-Payment at Termination Servicing Fee Advance Receivable” means a Servicing
Fee Advance Receivable relating to a Servicing Fee Advance Designated Servicing
Agreement identified on the Servicing Fee Advance Designated Servicing Agreement
Schedule the provisions of which do not require that all unpaid and accrued
servicing fees owed to the Servicer be repaid on or prior to the date of any
involuntary transfer of servicing or any servicer termination.

“Note Interest Rate” means, for each Class of Series 2014-T1 Notes as follows:
(i) for the Class A-T1 Term Notes, a rate per annum equal to 2.2167%; (ii) for
the Class B-T1 Term Notes, rate per annum equal to 2.4643%; (iii) for the Class
C-T1 Term Notes, a rate per annum equal to 2.7610%; and (iv) for the Class D-T1
Term Notes, a rate per annum equal to 3.1068%.

“Note Rating Agency” means, for the Series 2014-T2 Notes, S&P.

“PSA Stressed Non-Recoverable Advance Amount” means as of any date of
determination, the sum of:

(i) for all Mortgage Loans that are current as of such date, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Net Property Values for the related
Mortgaged Property or (y) in the case of Mortgage Loans secured by a second or
more junior lien, zero; and

(ii) for all Mortgage Loans that are delinquent as of such date, but not related
to property in foreclosure or REO Property, the greater of (A) zero and (B) the
excess of (1) Total Advances related to such Mortgage Loans on such date over
(2) (x) in the case of Mortgage Loans secured by a first lien, the product of
50% and the sum of all of the Net Property Values for the related Mortgaged
Property or (y) in the case of Mortgage Loans secured by a second or more junior
lien, zero; and

(iii) for all Mortgage Loans that are related to properties in foreclosure, the
greater of (A) zero and (B) the excess of (1) Total Advances related to such
Mortgage Loans on such date over (2) (x) in the case of Mortgage Loans secured
by a first lien, the product of 50% and the sum of all of the Net Property
Values for the related Mortgaged Property or (y) in the case of Mortgage Loans
secured by a second or more junior lien, zero; and

 

10



--------------------------------------------------------------------------------

(iv) for all Mortgage Loans that are related to REO Property, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Net Property Values for the related
REO Property or (y) in the case of Mortgage Loans secured by a second or more
junior lien, zero.

“Redemption Option Elimination Test” shall be satisfied, on any date of
determination, if (A) the sum of (i) the aggregate of the aggregate Receivables
Balance of all receivables included in the Trust Estate on the day before such
date of determination, plus, if such date is a Funding Date, the Receivables
Balance of all Facility Eligible Receivables included in the Trust Estate that
will be created upon the funding of all P&I Advances to be funded on such
Funding Date, plus (ii) all amounts on deposit in the Trust Accounts on such
date of determination is equal to or greater than (B) the sum of (i) the
aggregate Note Balances of all Outstanding Notes on such date of
determination (after giving effect to all payments in respect of principal on
such date, if such date is a Payment Date) and (ii) the product of
(x) the aggregate Interest Payment Amounts due and payable with respect to
all Outstanding Classes of all Series of Notes on the next succeeding Payment
Date (plus the aggregate related Cumulative Interest Shortfall Amounts as of the
immediately preceding Payment Date) and (y) the number of Payment Dates
remaining from such date of determination to and including the latest Expected
Repayment Date of any Series.

“Redemption Option Trigger Condition” means, for any Class of the Series 2014-T2
Notes and any Payment Date, the ratio (expressed as a percentage) of (i) the
aggregate of the Collateral Values of all Facility Eligible Receivables included
in the Trust Estate for the Series 2014-T2 Notes as of the close of business on
the day before the related Determination Date, plus the pro forma Collateral
Value of all Facility Eligible Receivables included in the Trust Estate for the
Series 2014-T2 Notes that will be created upon the funding of all P&I Advances
to be funded on such Payment Date, as applicable, each as reported in the
related report prepared by the Calculation Agent, over (ii) the aggregate Note
Balances of all Outstanding Notes of all Outstanding Series on such Payment Date
(after giving effect to all payments in respect of principal on such Payment
Date), is less than 100%.

“Redemption Percentage” means, for the Series 2014-T2 Notes, 10%.

“Restricted Servicing Fee Advance Receivable” means any Loan-Level Servicing Fee
Advance Receivable or any No-Payment at Termination Servicing Fee Advance
Receivable.

“Series 2014-T2 Note Balance” means the aggregate Note Balance of the Series
2014-T2 Notes.

“Series 2014-T2 Placement Agency Agreement” means that certain Placement Agency
Agreement, dated January 14, 2014, by and among the Issuer, the Receivables
Seller, Barclays Capital Inc., as Placement Agent, Credit Suisse Securities
(USA) LLC, as Placement Agent and Wells Fargo, as Placement Agent.

“Series 2014-T2 Redemption Option Trigger Event”: has the meaning set forth in
Section 7(a)(ii) hereof.

 

11



--------------------------------------------------------------------------------

“Small Threshold Servicing Agreement” means a Designated Servicing Agreement
(i) for which the underlying Mortgage Loans have an unpaid principal balance of
less than $1,000,000 or (ii) that contains at least one (1) but fewer than
fifteen (15) Mortgage Loans, as of the end of the most recently concluded
calendar month.

“Stated Maturity Date” for the Series 2014-T2 Notes means January 15, 2047.

“Stressed Time” means, as of any date of determination, the percentage
equivalent of a fraction, the numerator of which is one (1), and the denominator
of which equals the related Stressed Time Percentage multiplied by the Monthly
Reimbursement Rate on such date.

“Stressed Time Percentage” means, for the Series 2014-T2 Notes, as follows:
(i) for the Class A-T2 Term Notes: 16.75%, (ii) for the Class B-T2 Term Notes:
24.00%, (iii) for the Class C-T2 Term Notes: 30.25% and (iv) for the Class D-T2
Term Notes: 40.25%.

“Target Amortization Amounts” means, for each Class of the Series 2014-T2 Notes,
1/12 of the Note Balance of such Class at the close of business on the last day
of its Revolving Period, such amounts payable beginning on the first Payment
Date after the beginning of the Target Amortization Period.

“Target Amortization Event” for any Class of the Series 2014-T2 Notes, means the
earlier of (A) the related Expected Repayment Date for such Class and (B) the
occurrence of any of the following conditions or events, which is not waived by
100% of the Holders of the Series 2014-T2 Notes:

(i) on any Payment Date, the arithmetic average of the Net Proceeds Coverage
Percentage determined for such Payment Date and the two (2) preceding Payment
Dates is less than five (5) times the percentage equivalent of a fraction
(A) the numerator of which equals the sum of the accrued Interest Payment
Amounts for each Class of all Outstanding Notes on such date and (B) the
denominator of which equals the aggregate average Note Balances of each Class of
Outstanding Notes during the related Monthly Advance Collection Period;

(ii) the occurrence of one or more Servicer Termination Events under Designated
Servicing Agreements representing 15% or more (by Mortgage Loan balance as of
the date of termination) of all the Designated Servicing Agreements then
included in the Facility, but not including any Servicer Termination Events that
are solely due to the breach of one or more Collateral Performance Tests or a
Servicer Ratings Downgrade or the transfer of subservicing of any such
Designated Servicing Agreement without the prior written consent of the
Administrative Agents;

(iii) the Monthly Reimbursement Rate is less than 5.00%; or

(iv) a Series 2014-T2 Redemption Option Trigger Event occurred and (i) the
Issuer delivered a Trigger Event Redemption Notice and failed to deposit the
Trigger Event Redemption Amount into the Note Payment Account on the

 

12



--------------------------------------------------------------------------------

related Trigger Event Redemption Payment Date, or (ii) a Redemption Option
Trigger Condition continued to exist for each of the six (6) Payment Dates
following the Payment Date on which such Series 2014-T2 Redemption Option
Trigger Event occurred; provided, that, on or prior to the occurrence of the
Target Amortization Event under this clause (iv), (a) the Administrator, with
the consent of the Administrative Agent (such consent not to be unreasonably
withheld, delayed or qualified) has not determined that such Series 2014-T2
Redemption Option Trigger Event has otherwise been cured or (b) the Redemption
Option Elimination Test has not been satisfied as of such date.

“Target Amortization Period” means, for any Class of Series 2014-T2 Notes, as
applicable, the period that begins upon both the occurrence of an applicable
Target Amortization Event and ends upon the earlier of (i) a Facility Early
Amortization Event and (ii) the date on which the Notes of such Class are paid
in full.

“Transaction Documents” means, in addition to the documents set forth in the
definition thereof in the Base Indenture, this Indenture Supplement, the Series
2014-T2 Placement Agency Agreement, the Series 2014-T2 Notes and the related Fee
Letter (as defined in the Series 2014-T2 Placement Agency Agreement), each as
amended, supplemented, restated or otherwise modified from time to time.

“Trigger Advance Rate” means, for any Class within the Series 2014-T2 Notes, as
of any date, the rate equal to (1) 100% minus (2) the product of (a) one-twelfth
of the weighted average interest rates for all Classes of Series 2014-T2 Notes,
as of such date plus the related Expense Rate as of such date, multiplied by
(b) the related Stressed Time for such Class as of such date.

“Trigger Event Redemption Amount”: has the meaning set forth in Section 7(b)
hereof.

“Trigger Event Redemption Notice”: has the meaning set forth in Section 7(b)
hereof.

“Trigger Event Redemption Payment Date”: has the meaning set forth in
Section 7(a)(ii) hereof.

Section 3. Forms of Series 2014-T2 Notes.

The form of the Rule 144A Global Note and of the Regulation S Global Notes that
may be used to evidence the Series 2014-T2 Term Notes in the circumstances
described in Section 5.4(c) of the Base Indenture are attached to the Base
Indenture as Exhibits A-1 and A-3, respectively. For the avoidance of doubt, and
subject to the terms and provisions of Section 5.4 of the Base Indenture, the
Series 2014-T2 Term Notes are to be issued Book-Entry Notes.

Section 4. Collateral Value Exclusions.

For purposes of calculating “Collateral Value” in respect of the Series 2014-T2
Notes, the Collateral Value shall be zero for any Receivable that:

(i) is attributable to any Designated Servicing Agreement to the extent that the
Receivable Balance of such Receivable, when added to the aggregate Receivable
Balance already outstanding with respect to such Designated Servicing Agreement,
would cause the related Advance Ratio to be equal to or greater than 100%;

 

13



--------------------------------------------------------------------------------

(ii) is attributable to any Designated Servicing Agreement to the extent that
the Receivable Balance of such Receivable, when added to the aggregate
Receivable Balances already outstanding with respect to such Designated
Servicing Agreement, would cause the related Market Value Ratio to exceed 25%;

(iii) is attributable to a Designated Servicing Agreement that is a Small
Threshold Servicing Agreement, to the extent that the Receivables Balance of
such Receivable, when added to the aggregate Receivables Balance of all
Receivables outstanding with respect to Small Threshold Servicing Agreements,
cause the total Receivables Balance attributable to Small Threshold Servicing
agreements to exceed 2.50% of the total Receivables Balances of all Receivables
included in the Facility;

(iv) is attributable to a Designated Servicing Agreement that is a Low Threshold
Servicing Agreement, to the extent that the Receivable Balance of such
Receivable, when added to the aggregate Receivable Balances of all Receivables
outstanding with respect to Low Threshold Servicing Agreements, cause the total
Receivable Balances attributable to Small Threshold Servicing Agreements and Low
Threshold Servicing Agreements, collectively, to exceed 7.50% of the total
Receivable Balances of all Receivables included in the Facility;

(v) is attributable to a Designated Servicing Agreement that is a Middle
Threshold Servicing Agreement, to the extent the Receivable Balance of such
Receivable, when added to the aggregate Receivable Balances of all Receivables
outstanding with respect to Middle Threshold Servicing Agreements, cause the
total Receivable Balances attributable to Small Threshold Servicing Agreements,
Low Threshold Servicing Agreements and Middle Threshold Servicing Agreements,
collectively, to exceed 15.00% of the aggregate of the Receivable Balances of
all Receivables included in the Facility;

(vi) is attributable to a Designated Servicing Agreement, to the extent that the
Receivable Balance of such Receivable, when added to the aggregate Receivable
Balances outstanding with respect to that same Designated Servicing Agreement,
would cause the total Receivable Balances attributable to such Designated
Servicing Agreement to exceed 15% of the aggregate of the Receivable Balances of
all Receivables included in the Trust Estate;

(vii) is a Loan-Level Advance Receivable, to the extent that the Receivable
Balance of such Receivable, when added to the aggregate Receivable Balances of
all Receivables outstanding with respect to Loan-Level Advance Receivables,
cause the total Receivable Balances attributable to Loan-Level Advance
Receivables to exceed 15% of the total Receivable Balances of all Receivables
included in the Trust Estate;

(viii) is a Servicing Fee Advance Receivable that the Administrative Agent has
not provided its written consent (in its sole and absolute discretion),
notwithstanding that such Servicing Fee Advance Receivable satisfies clauses
(xi) and (xii) of the definition of Facility Eligible Receivable. For the
avoidance of doubt, for so long as the Administrative Agent determines that the
Servicing Fee Advance Receivables related to any Servicing Fee Advance

 

14



--------------------------------------------------------------------------------

Designated Servicing Agreement cannot be afforded a positive Collateral Value,
the related Designated Servicing Agreement shall not be considered a Servicing
Fee Advance Designated Servicing Agreement in respect of the Series 2014-T2
Notes;

(ix) is a Loan-Level Servicing Fee Advance Receivable attributable to a
Mortgaged Property, to the extent that the Receivable Balance of such
Receivable, when added to the aggregate Receivable Balance outstanding for all
other Loan-Level Servicing Fee Advance Receivables with respect to such
Mortgaged Property, causes the total Receivable Balance for all Loan-Level
Servicing Fee Advance Receivables to exceed 10% of the Net Property Value of
such Mortgaged Property;

(x) (A) is a Loan-Level Receivable whose Receivable Balance, when added to the
aggregate Receivable Balances of all Receivables with respect to the related
Mortgage Loan or REO Property, would cause the related Mortgage Loan-Level
Market Value Ratio to exceed 50.0% or (B) is a Receivable related to a Mortgage
Loan or REO Property that is attributable to a Small Threshold Servicing
Agreement whose Receivable Balance, when added to the aggregate Receivable
Balances of all Receivables related to the Mortgage Loan or REO Property that is
attributable to a Small Threshold Servicing Agreement, would cause the related
Mortgage Loan-Level Market Value Ratio to exceed 50.0%;

(xi) is a Restricted Servicing Fee Advance Receivable attributable to a
Designated Servicing Agreement, to the extent that the Receivable Balance of
such Receivable, when added to the aggregate Receivable Balance outstanding
for all other Restricted Servicing Fee Advance Receivables with respect to all
Designated Servicing Agreements, causes the total Receivable Balance for all
Restricted Servicing Fee Advance Receivables to exceed 3.25% of the total
Receivable Balance of all Receivables included in the Trust Estate; and

(xii) is a Servicing Fee Advance Receivable which has not been reimbursed in
full under the related Servicing Fee Advance Designated Servicing Agreement as
of the remittance date following the liquidation of the related Mortgage Loan
and final reporting with respect thereto.

Section 5. General Reserve Account.

In accordance with the terms and provisions of this Section 5 and Section 4.6 of
the Base Indenture, the Indenture Trustee shall establish and maintain a General
Reserve Account with respect to the Series 2014-T2 Term Notes for the benefit of
the Series 2014-T2 Noteholders.

Section 6. Payments; Note Balance Increases; Early Maturity.

The Paying Agent shall allocate payments of interest, principal, fees and
expenses to the Series 2014-T2 Notes on each Payment Date in accordance with
Section 4.5 of the Base Indenture.

The Paying Agent shall make payments of the Interest Payment Amounts, ERD Fees,
Cumulative ERD Fee Amounts, Default Fees, and Cumulative Default Fee Amounts
payable to the holders of the Series 2014-T2 Notes on a Payment Date in
accordance with Section 4.5(a)(2) of the Base Indenture as follows: first, to
the Class A-T1 Term Notes, the amount of such Interest Payment Amount, ERD Fee,
Cumulative ERD Fee Amount, Default Fees or Cumulative

 

15



--------------------------------------------------------------------------------

Default Fee Amount, as applicable, due for such Class on the related Payment
Date, thereafter, to the Class B-T2 Term Notes, the amount of such Interest
Payment Amount, ERD Fee, Cumulative ERD Fee Amount, Default Fees or Cumulative
Default Fee Amount, as applicable, due for such Class on the related Payment
Date, thereafter, to the Class C-T2 Term Notes, the amount of such Interest
Payment Amount, ERD Fee, Cumulative ERD Fee Amount, Default Fees or Cumulative
Default Fee Amount, as applicable, due for such Class on the related Payment
Date, and thereafter, to Class D-T2 Term Notes, the amount of such Interest
Payment Amount, ERD Fee, Cumulative ERD Fee Amount, Default Fees or Cumulative
Default Fee Amount, as applicable, due for such Class on the related Payment
Date.

The Paying Agent shall make payments of principal on the Series 2014-T2 Notes on
each Payment Date in accordance with Sections 4.4 and 4.5, respectively, of the
Base Indenture during any Target Amortization Period or in any Full Amortization
Period. The Target Amortization Amount allocated to the Series 2014-T2 Notes
during the Target Amortization Period shall be applied by the Paying Agent pro
rata among the Classes of Series 2014-T2 Notes based on their respective Target
Amortization Amounts. Any payments of principal allocated to the Series 2014-T2
Notes during a Full Amortization Period shall be paid to the holders of the
Series 2014-T2 Notes in the following order of priority, first, to the
Class A-T2 Term Notes, pro rata, until their Note Balance has been reduced to
zero, second, to the Class B-T2 Term Notes, pro rata, until their Note Balance
has been reduced to zero, third, to the Class C-T2 Term Notes, pro rata, until
their Note Balance has been reduced to zero, and fourth, to the Class D-T2 Term
Notes, pro rata, until their Note Balance has been reduced to zero.

Section 7. Optional Redemption and Refinancing.

(a) (i) The Series 2014-T2 Term Notes are subject to optional redemption by the
Issuer pursuant to Section 13.1 of the Base Indenture, in whole but not in part
with respect to such Notes. Any supplement to this Indenture Supplement executed
to effect an optional redemption may be entered into without consent of the
Holders of any of the Notes pursuant to Section 12(a)(iv) of the Base Indenture.

(ii) On any date following the occurrence of a Redemption Option Trigger
Condition for two (2) consecutive Payment Dates and on which each Series of Term
Notes, other than the Series 2012-2, Series 2013-T1, Series 2013-T2 and Series
2013-T3 Term Notes, with an Expected Repayment Date later than the Expected
Repayment Date for the Series 2014-T2 Notes are no longer outstanding (such
event a “Series 2014-T2 Redemption Option Trigger Event”), the Issuer has the
right, but not the obligation, to redeem all classes of Series 2014-T2 Notes in
whole but not in part on any Payment Date on or after the Payment Date on which
the Redemption Option Trigger Event has occurred (a “Trigger Event Redemption
Payment Date”).

(b) If the Issuer, at the direction of the Administrator, elects to redeem the
Series 2014-T2 Notes pursuant to this Section 7, it shall notify the Indenture
Trustee, Administrative Agent, the Holders of the Series 2014-T2 Notes and each
related Note Rating Agency of such redemption at least ten (10) days prior to
the Trigger Event Redemption Payment Date. All notices of redemption pursuant to
this Section 7(b) (a “Trigger Event Redemption Notice”) shall state (i) the
Series of Notes to be redeemed, (ii) the date on which the redemption of such
Notes to be redeemed will occur, which will be the Trigger Event Redemption
Payment Date, and (iii)

 

16



--------------------------------------------------------------------------------

the redemption price for such Series of Notes (the “Trigger Event Redemption
Amount”), which shall be an amount equal to the sum of (i) the Note Balance of
all Outstanding Notes of such Series of Notes as of the applicable Trigger Event
Redemption Payment Date and (ii) all accrued and unpaid interest, ERD Fees,
Cumulative ERD Fee Amounts, Default Fees and Cumulative Default Fee Amounts due
on such Notes prior to such Trigger Event Redemption Payment Date (in each case
after giving effect to all payments made pursuant to Section 4.5 of the Base
Indenture and Section 6 hereof.

(c) Following delivery of a Trigger Event Redemption Notice by the Issuer, the
Issuer, on or before the Business Day prior to the related Trigger Event
Redemption Payment Date, shall deposit the Trigger Event Redemption Amount for
the Series 2014-T2 Notes into the Note Payment Account. The Indenture Trustee
after all disbursements pursuant to Section 4.5 of the Base Indenture are made
on such Payment Date, shall distribute the Trigger Event Redemption Amount to
the holders of the Series 2014-T2 Notes and complete the redemption of such
Notes.

Section 8. [RESERVED].

Section 9. Series Reports.

(a) Series Calculation Agent Report. The Calculation Agent shall deliver a
report of the following items together with each Calculation Agent Report
pursuant to Section 3.1 of the Base Indenture to the extent received from the
Servicer, with respect to the Series 2014-T2 Notes:

(i) the unpaid principal balance of the Mortgage Loans subject to any Small
Threshold Servicing Agreement, Low Threshold Servicing Agreement and Middle
Threshold Servicing Agreement;

(ii) for each Small Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

(iii) for each Low Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

(iv) for each Middle Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

 

17



--------------------------------------------------------------------------------

(v) the Advance Ratio for each Designated Servicing Agreement, and whether the
Advance Ratio for such Designated Servicing Agreement exceeds 100%;

(vi) the Market Value Ratio for each Designated Servicing Agreement, and whether
the Market Value Ratio for such Designated Servicing Agreement exceeds 25%;

(vii) (A) a list of each Target Amortization Event for the Series 2014-T2 Notes
and presenting a “yes” or “no” answer beside each indicating whether each such
Target Amortization Event has occurred as of the end of the Monthly Advance
Collection Period preceding the upcoming Payment Date or the Monthly Advance
Collection Period preceding the upcoming Interim Payment Date and (B) whether
any Target Amortization Amount that has become due and payable has been paid;

(viii) whether any Receivable, or any portion of the Receivables, attributable
to a Designated Servicing Agreement, has zero Collateral Value by virtue of the
definition of “Collateral Value” or Section 4 of this Indenture Supplement, and
indicating the related provision affecting such Receivable;

(ix) a calculation of the Net Proceeds Coverage Percentage in respect of each of
the three (3) preceding Monthly Advance Collection Periods (or each that has
occurred since the date of this Indenture Supplement, if less than three (3)),
and the arithmetic average of the three;

(x) the Monthly Reimbursement Rate for the upcoming Payment Date or Interim
Payment Date;

(xi) the PSA Stressed Non-Recoverable Advance Amount for the upcoming Payment
Date or Interim Payment Date; and

(xii) the Trigger Advance Rate for each Class of Series 2014-T2 Notes.

In addition to the information provided in the above Calculation Agent Report,
to the extent the following information is specifically provided to the
Calculation Agent by HLSS or OLS, the Calculation Agent shall promptly, from
time to time, provide such other financial or non-financial information,
documents, records or reports with respect to the Receivables or the condition
or operations, financial or otherwise, of HLSS or OLS, including any information
available to HLSS or OLS, as the Administrative Agents or any Noteholder may
from time to time reasonably request in order to assist the Administrative
Agents or such Noteholder in complying with the requirements of Article 122a(4)
and (5) of the CRD as may be applicable to the Administrative Agents or such
Noteholder; provided, that this Section 9(a) shall be applicable to any and all
other Series of Notes issued under the Base Indenture.

(b) Series Payment Date Report. In conjunction with each Payment Date Report,
the Indenture Trustee shall also report the Stressed Time Percentage.

(c) Limitation on Indenture Trustee Duties. The Indenture Trustee shall have no
independent duty to verify: (i) the occurrence of any of the events described in
clause (ii) of the definition of “Target Amortization Event;” or (ii) compliance
with clause (vi) of the definition of “Facility Eligible Servicing Agreement.”

 

18



--------------------------------------------------------------------------------

Section 10. Conditions Precedent Satisfied.

The Issuer hereby represents and warrants to the Holders of the Series 2014-T2
Notes and the Indenture Trustee that, as of the related Issuance Date, each of
the conditions precedent set forth in the Base Indenture, including but not
limited to those conditions precedent set forth in Section 6.10(b) and Article
XII thereof and Section 12 hereof, as applicable, have been satisfied.

Section 11. Representations and Warranties.

The Issuer, the Administrator, the Servicer and the Indenture Trustee hereby
restate as of the related Issuance Date, or as of such other date as is
specifically referenced in the body of such representation and warranty, all of
the representations and warranties set forth in Sections 9.1, 10.1 and 11.14,
respectively, of the Base Indenture.

Section 12. Amendments.

(a) Notwithstanding any provisions to the contrary in Article XII of the Base
Indenture, and in addition to and otherwise subject to the provisions set forth
in Sections 12.1 and 12.3 of the Base Indenture, without the consent of the
Holders of any Notes or any other Person but with the consent of the Issuer
(evidenced by its execution of such amendment), the Indenture Trustee, the
Administrator, the Servicer, the Subservicer (whose consent shall be required
only to the extent that such amendment would materially affect the Subservicer)
and the Administrative Agents, and with prior notice to the applicable Note
Rating Agency, at any time and from time to time, upon delivery of an Issuer Tax
Opinion, unless such Issuer Tax Opinion is waived by the Administrator, the
Servicer, the Subservicer and Administrative Agents, and upon delivery by the
Issuer to the Indenture Trustee of an Officer’s Certificate to the effect that
the Issuer reasonably believes that such amendment will not have an Adverse
Effect, may amend this Indenture Supplement for any of the following purposes:
(i) to correct any mistake or typographical error or cure any ambiguity, or to
cure, correct or supplement any defective or inconsistent provision herein or
any other Transaction Document; (ii) to correct, modify or supplement any
provision herein that may be defective or may be inconsistent with any provision
in the final Private Placement Memorandum dated January 16, 2014, as it may be
amended or supplemented from time to time; (iii) to take any action necessary to
maintain the rating currently assigned by the applicable Note Rating Agency
and/or to avoid such Class of Notes being placed on negative watch by such Note
Rating Agency; (iv) to issue additional Classes of Series 2014-T2 Notes in
accordance with Section 7 of this Indenture Supplement; or (v) to amend any
other provision of this Indenture Supplement.

(b) In addition to the provisions described in “Description of the
Indenture—Amendments to the Indenture” in the Memorandum, any amendment and/or
supplemental indenture to the Indenture Supplement related to the Series 2014-T2
Notes, executed in accordance with the issuance of any new Series of Notes shall
not be considered an amendment or supplemental indenture for the purposes of
such Indenture Supplement. Accordingly, any such amendment and/or supplemental
indenture to the Indenture Supplement related to the Series

 

19



--------------------------------------------------------------------------------

2014-T2 Notes may amend, modify or supplement such Indenture Supplement without
the consent of the Holders of the Series 2014-T2 Notes; provided, that no such
amendment or supplemental indenture shall be effective unless the Issuer obtains
an Issuer Tax Opinion and furnishes such Issuer Tax Opinion to the Indenture
Trustee; provided, further, that no such amendment or supplemental indenture
may, without the consent of each Noteholder holding any Class of Series 2014-T2
Notes affected thereby: (a) change the Determination Date, Expected Repayment
Date, General Reserve Required Amount, Interim Payment Date, Payment Date,
Record Date, Redemption Date, Redemption Payment Date, Scheduled Amortization
Date, Stated Maturity Date, Target Amortization Event, Target Amortization
Amount or Target Amortization Period related to the Series 2014-T2 Notes, or
reduce the Note Balance or the interest rate thereof, or change the coin or
currency in which the principal of such Class of Series 2014-T2 Notes or
interest thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after Stated Maturity Date; (b) amend or
modify Sections 4.4, 4.5, 4.6 or 6.10 or Article XII of the Base Indenture or
Sections 5, 6, 7 or 12 of such Indenture Supplement; (c) change the percentage
interest, the consent of whose Noteholders is required in order to perform any
action pursuant to the terms and provisions of any Transaction Document;
(d) change any obligation of the Issuer to maintain an office or agency in the
places and for the purposes set forth in the Transaction Documents; (e) except
as otherwise expressly provided in the Transaction Documents, deprive any
Noteholder of the benefit of a valid first priority perfected security interest
in the Collateral; or (f) except as otherwise expressly provided in the
Transaction Documents, release from the Lien set forth in the Transaction
Documents all or any portion of the Collateral.

Section 13. Counterparts.

This Indenture Supplement may be executed in any number of counterparts, by
manual, facsimile or other electronic signature, each of which so executed shall
be deemed to be an original, but all of such counterparts shall together
constitute but one and the same instrument.

Section 14. Entire Agreement.

This Indenture Supplement, together with the Base Indenture incorporated herein
by reference, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, and fully supersedes any prior or
contemporaneous agreements relating to such subject matter.

Section 15. Limited Recourse.

Notwithstanding any other terms of this Indenture Supplement, the Series 2014-T2
Notes, any other Transaction Documents or otherwise, the obligations of the
Issuer under the Series 2014-T2 Notes, this Indenture Supplement and each other
Transaction Document to which it is a party are limited recourse obligations of
the Issuer, payable solely from the Trust Estate, and following realization of
the Trust Estate and application of the proceeds thereof in accordance with the
terms of this Indenture Supplement, none of the Holders of Series 2014-T2 Notes,
the Indenture Trustee or any of the other parties to the Transaction Documents
shall be entitled to take any further steps to recover any sums due but still
unpaid hereunder or thereunder, all claims in respect of which shall be
extinguished and shall not thereafter revive. No recourse

 

20



--------------------------------------------------------------------------------

shall be had for the payment of any amount owing in respect of the Series
2014-T2 Notes or this Indenture Supplement or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under the Series 2014-T2 Notes or this Indenture Supplement. It is
understood that the foregoing provisions of this Section 15 shall not
(a) prevent recourse to the Trust Estate for the sums due or to become due under
any security, instrument or agreement which is part of the Trust Estate or
(b) save as specifically provided therein, constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Series 2014-T2
Notes or secured by this Indenture Supplement. It is further understood that the
foregoing provisions of this Section 15 shall not limit the right of any Person
to name the Issuer as a party defendant in any proceeding or in the exercise of
any other remedy under the Series 2014-T2 Notes or this Indenture Supplement, so
long as no judgment in the nature of a deficiency judgment or seeking personal
liability shall be asked for or (if obtained) enforced against any such Person
or entity.

Section 16. Owner Trustee Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this
Indenture Supplement is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee of the Issuer under the
Trust Agreement, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust Company but is
made and intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust
Company, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Indenture
Supplement or the other Transaction Documents.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, HLSS Servicer Advance Receivables Trust, as Issuer, HLSS
Holdings, LLC (as Administrator on behalf of the Issuer and as Servicer (on and
after the MSR Transfer Date)), Ocwen Loan Servicing, LLC (as Servicer (prior to
the MSR Transfer Date)), Deutsche Bank National Trust Company, as Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary, and
Barclays Bank plc (as Administrative Agent), have caused this Indenture
Supplement relating to the Series 2014-T2 Notes, to be duly executed by their
respective officers thereunto duly authorized and their respective signatures
duly attested all as of the day and year first above written.

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST, as Issuer

 

By: Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee

    DEUTSCHE BANK NATIONAL TRUST COMPANY, as Indenture Trustee, Calculation
Agent, Paying Agent and Securities Intermediary and not in its individual
capacity By:  

/s/ Yvette L. Howell

    By:  

/s/ Amy McNulty

Name:  

Yvette L. Howell

    Name:  

Amy McNulty

Title:  

Assistant Vice President

    Title:  

Associate

      By:  

/s/ Ronado Reyes

      Name:  

Ronado Reyes

      Title:  

Vice President

HLSS HOLDINGS, LLC,

as Administrator and as Servicer (on or after the MSR Transfer Date)

   

OCWEN LOAN SERVICING, LLC,

as a Subservicer and as Servicer (prior to the MSR Transfer Date)

By:  

/s/ Richard Delgado

    By:  

/s/ Richard L. Cooperstein

Name:  

Richard Delgado

    Name:  

Richard L. Cooperstein

Title:  

Senior Vice President and Treasurer

    Title:  

Treasurer

BARCLAYS BANK PLC,

as Administrative Agent

      By:  

/s/ Joseph O’ Doherty

      Name:  

Joseph O’ Doherty

      Title:  

Managing Director

     

Signature Page to Indenture Supplement – HLSS Series 2014-T2 Notes